Citation Nr: 0707108	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  00-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
paraplegia of the lower extremities, loss of bowel sphincter 
control, neurogenic bladder, and amputation of the right 
lower extremity, due to a laminectomy performed in May 1990.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from June 1960 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board, and was 
remanded to the Appeals Management Center (AMC) in August 
2004 for additional development.


FINDING OF FACT

The evidence of record is at least in relative equipoise as 
to whether a laminectomy performed on the veteran in May 1990 
at a VA hospital in Long Beach, California, resulted in 
additional disability, including paraplegia of the lower 
extremities, loss of bowel sphincter control, neurogenic 
bladder, and amputation of the right lower extremity, and 
such additional disability was neither the result of the 
natural progress of his disorder nor a necessary consequence 
of the VA treatment.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for paraplegia of 
the lower extremities, loss of bowel sphincter control, 
neurogenic bladder, and amputation of the right lower 
extremity, due to a laminectomy performed in May 1990, have 
been met.  38 U.S.C.A. § 1151 (as in effect prior to October 
1, 1997); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

Given the fully favorable decision, detailed below, the Board 
finds that any defect in the notice or assistance provided to 
the veteran was harmless error, and further discussion of the 
applicability of the VCAA is unnecessary.

II.  Applicable Law

As noted in the Board's August 2004 remand, we have 
interpreted the veteran's July 1991 submission of VA Form 21-
526 as having raised a claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  Therefore, that is the date of the 
veteran's claim, and the law in effect at that time will be 
applied to his claim.  As will be discussed below, 
significant amendments to section 1151 were later enacted by 
Congress, effective for claims filed on or after October 1, 
1997, to preclude compensation in the absence of negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), (b), 110 Stat. 
2874, 2926-27 (1996), codified at 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2006); VAOPGCPREC 40-97 (Dec. 31, 1997).

38 U.S.C.A. § 1151 provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2006).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

The Board notes that while earlier interpretations of the 
statute, embodied in regulations, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
in order to establish entitlement to benefits under 38 
U.S.C.A. § 1151, those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the U.S. Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the U.S. Supreme Court, in Brown v. Gardner, 
513 U.S. 115 (1994).  As a result, neither VA fault nor an 
event not reasonably foreseeable would be required for a 
claim to be granted.  Subsequently, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.

The Board, as discussed above, has determined that the 
veteran filed a claim for benefits under 38 U.S.C.A. § 1151 
in July 1991.  As a result, VA must consider the veteran's 
claim under the version of 38 U.S.C.A. § 1151 extant before 
the 1997 congressional amendment.  Thus, as noted above, 
neither VA fault nor an event not reasonably foreseeable 
would be required for this claim to be granted.

III.  Facts and Analysis

April 1990 VA hospitalization records show the veteran 
reported falling five years before and having been paralyzed 
and numb from the waist down for 20 days.  Then, in December 
1989, he fell on his tailbone and was unable to move his 
legs.  After a day, he was able to walk, but his gait 
gradually worsened.  He resorted to using a wheelchair in 
April 1990.  He denied problems with bowel and bladder 
control.  On examination, the veteran could not support his 
weight, and there was bilateral lower extremity weakness.

A May 3, 1990, clinical entry indicates that informed consent 
for a planned surgical procedure was obtained from the 
veteran.  It stated that the veteran fully understood the 
benefits and potential risks of the surgery, which included 
the possibility of infection, hemorrhage, numbness, 
paralysis, incontinence of the bowel and bladder, and death.  
He agreed that the intended benefits outweighed the risks, 
and all questions were answered in full.

On May 4, 1990, the veteran underwent T10-T12 (i.e., at the 
level of the 10th to 12th cervical vertebrae) laminectomy.  A 
subsequent, May 6, 1990, record shows that the veteran was 
transferred in order to undergo physical therapy.  His 
diagnoses included thoracic spine stenosis and chronic 
paraparesis.

A May 10, 1990, entry indicates the veteran had bowel and 
bladder incontinence, and that some sensation had returned 
since his surgery.

As noted in our previous remand, there was an indication, on 
the veteran's July 1991 claim form, that he had received 
treatment at a non-VA hospital in June 1991 for a gunshot 
wound.  At our request, the RO requested records of such 
treatment from the hospital named by the veteran, and 
received a reply that there were no records of treatment of 
the veteran for that time period.  Since no other medical 
evidence on file refers to history or sequelae of a gunshot 
wound, the Board will proceed under the assumption that any 
such incident bears no causal relationship to the 
disabilities here in issue.

Pursuant to the Board's remand, in November 2004 the veteran 
underwent VA examination by a physician who is an expert in 
spinal cord injury.  The examiner stated that his claims 
folder was reviewed, as well as the remand therein.  Because 
the previous medical history reported by the examiner is 
important in the current determination, it is noted as 
follows:

The veteran had been admitted to the VA hospital in 
April 1990 with complaints of progressive leg 
weakness since November 1989 was noted, including 
the fact that he was using a wheelchair for 
locomotion.  Strength in the right lower extremity 
was III/VI, and strength in the left lower 
extremity was I/VI.  Sensation in the lower 
extremities was absent except at S1 in the right 
lower extremity.  Vibration sense was absent 
bilaterally.

Muscle power was 4/5 in the right hip flexors and 
extensors, and 4/5 on the left.  It was 5/5 in the 
right leg extensors and flexors, 2/5 in the left 
leg extensors, and 4/5 in the right leg flexors.  
There was decreased, but not absent, pain and touch 
sensation from the midpoint between the umbilicus 
and pubis symphysis and below.  There was poor, but 
not absent, vibratory and position sensation in the 
lower extremities.

The May 4, 1990, operative report shows findings 
that the lamina was again found to be markedly 
thickened at the T10-11 junction, with significant 
cord compression at that level.  Laminectomies were 
performed, homeostasis was obtained, and the 
surgical wound was closed.  There was no mention of 
any intraoperative complications.  However, there 
was no mention of the use of intraoperative 
somatosensory evoked potentials, which were used in 
many centers to monitor possible spinal cord 
compression occurring during operative procedures.

A May 5, 1990, progress note recorded 3/5 power 
bilaterally in the hip flexors, quadriceps, foot 
dorsiflexors, and plantar flexors.

The veteran subsequently participated in physical 
therapy, but made little progress due to persistent 
lower extremity weakness and spasticity.  There was 
no mention at discharge of the veteran's bowel or 
bladder continence.

A June 1990 Nursing Home Care Unit record shows the 
veteran denied bowel and bladder incontinence.

When interviewed by the examiner, the veteran indicated that 
he had experienced incontinence of bowel and bladder while at 
the Nursing Home Care Unit, and that his lower extremity 
weakness was significantly more pronounced after the surgery.  
He had begun follow-up with the Spinal Cord Injury Service in 
1992, and at that time, was noted to have persistent 
paraplegia, and loss of bowel and bladder control.

Upon examination of the veteran, the VA examiner opined that 
it is difficult to determine with certainty whether he 
incurred any additional disability as a result of his 
laminectomy in 1990.  There was significant inconsistency in 
the multiple neurologic examinations recorded in the medical 
record immediately before and subsequent to the operative 
procedure performed on May 4, 1990.  The examiner focused on 
the pre- and post-operative examinations, since these were 
performed by the same provider.  Comparing lower extremity 
muscle power and function, there was a significant decrease 
in lower extremity muscle power post-operatively.  Therefore, 
the VA examiner concluded that it is at least as likely as 
not that some spinal cord contusion occurred 
intraoperatively, resulting in the documented deterioration 
in lower extremity muscle strength.

As to whether any additional back disability was a necessary 
consequence of the laminectomy, the VA examiner indicated 
that it is clearly documented in the consent for the 
procedure and progress notes that additional back disability 
was a known potential complication of the procedure.  The 
records indicated that the veteran fully understood this 
possibility, freely agreed to the procedure, and signed the 
consent form.

The VA examiner continued to state that his neurologic 
examination clearly demonstrated that, according to the 
available documentation in the medical record, there is 
additional disability of the veteran's back and spine that 
was not present prior to the May 1990 operation.  The 
examiner further stated that, although it might not have 
constituted a necessary consequence of the treatment 
afforded, the examination and data obtained from the current 
medical record clearly demonstrated that there is currently 
additional disability, including complete paraplegia of the 
lower extremities, loss of bowel sphincter control, 
neurogenic bladder, and amputation of the right lower 
extremity, which developed as a result of the additional 
disability of the veteran's back and spine.

In the Informal Brief of Appellant in Appealed Case, filed 
with the Board in February 2007, the veteran's representative 
contended that the AMC erroneously denied the claim on 
remand, on the basis that the veteran gave his informed 
consent to the surgery and therefore cannot receive benefits 
under section 1151 because his post-operative problems are 
"a known potential complication" of the procedure.  The 
representative astutely pointed out that the mere known 
possibility of additional disability from consented-to 
surgery is not equivalent to necessary consequences, which 
are certain or intended results, as set out in 38 C.F.R. § 
3.358(c)(3).  See Brown v. Gardner, supra, at fn. 4, where 
the Supreme Court provided an example of amputation of a 
gangrenous extremity as meeting the standard of "necessary 
consequences." 

Given the evidence of record, and particularly the November 
2004 VA examination report, the Board finds that the evidence 
is at least in relative equipoise as to whether the veteran 
is entitled to benefits under 38 U.S.C.A. § 1151 for 
paraplegia of the lower extremities, loss of bowel sphincter 
control, neurogenic bladder, and amputation of the right 
lower extremity, due to the laminectomy performed in a VA 
facility in May 1990.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

First, the Board notes that the VA examiner stated his 
opinion that the veteran clearly suffered injury or 
aggravation of an injury that resulted in additional 
disability, and there is no indication whatsoever that such 
disability resulted from willful misconduct by the veteran.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a).  This is the 
only opinion of record which evaluated the veteran's disorder 
under the entitlement criteria in effect for claims filed 
prior to October 1997.  The examiner then indicated that this 
additional disability resulted in the current disorders 
claimed by the veteran.

In addition, the examiner in no way indicated that the 
additional disability resulted from the continuance or 
natural progress of the injury for which the operation was 
authorized.  See 38 C.F.R. § 3.358(b)(1), (2).


Finally, the Board finds that the additional disabilities 
incurred by the veteran were not necessary consequences of 
the surgical treatment administered with the consent of the 
veteran.  While the veteran's consent was obtained, and he 
indicated he understood that certain disorders could possibly 
result from this surgery, his currently diagnosed paraplegia 
of the lower extremities, loss of bowel sphincter control, 
neurogenic bladder, and amputation of the right lower 
extremity are not considered to be necessary consequences.  
Specifically, they were not certain to result from, nor were 
they intended to result from, the surgical treatment 
provided.  See 38 C.F.R. § 3.358(c)(3).

In view of the foregoing analysis, the Board finds there is 
reasonable doubt as to the question of whether entitlement to 
benefits under 38 U.S.C.A. § 1151 for paraplegia of the lower 
extremities, loss of bowel sphincter control, neurogenic 
bladder, and amputation of the right lower extremity, due to 
the laminectomy procedure performed in May 1990 is warranted. 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
paraplegia of the lower extremities, loss of bowel sphincter 
control, neurogenic bladder, and amputation of the right 
lower extremity, due to a laminectomy performed in May 1990, 
is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


